      this instrument prepared by     and when recorded return to:    
Sonnenschein Nath & Rosenthal LLP     5960 Fairview Road, Suite 400    
Charlotte, North Carolina 28210     Attn: James M. Tucker, Esq.    
 
  (SPACE ABOVE THIS LINE FOR RECORDER’S USE)

Loan No.: 50-2861001 Thunderbird Medical Plaza

NNN HEALTHCARE/OFFICE REIT THUNDERBIRD MEDICAL, LLC,
as Borrower

to

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

ASSIGNMENT OF LEASES AND RENTS

Dated as of: June 8, 2007

1

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (as the same may be hereafter amended,
restated or modified, this “Assignment”) made as of June 8, 2007, by NNN
HEALTHCARE/OFFICE REIT THUNDERBIRD MEDICAL, LLC, a Delaware limited liability
company (“Borrower”), having an address at c/o Triple Net Properties, LLC, 1551
North Tustin Avenue, Suite 300, Santa Ana, California 92705, in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “Lender”), whose address is Commercial Real
Estate Services, 8739 Research Drive URP - 4, NC 1075, Charlotte, North Carolina
28262.

W I T N E S S E T H:

THAT, WHEREAS, Borrower has executed that certain Promissory Note (the “Note”)
dated of even date herewith, payable to the order of Lender in the stated
principal amount of Fourteen Million and No/100 Dollars ($14,000,000.00); and

WHEREAS, the Note is secured by that certain Deed of Trust, Security Agreement
and Fixture Filing (as the same may from time to time be amended, consolidated,
renewed or replaced, the “Security Instrument”) dated of even date herewith,
from Borrower, for the benefit of Lender, encumbering that certain real property
situated in the County of Maricopa, State of Arizona, as more particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference, and all buildings and other improvements now or hereafter located
thereon (collectively, the “Improvements”) (said real property and the
Improvements are hereinafter sometimes collectively referred to as the
“Property”); and

WHEREAS, Borrower desires to further secure to Lender the performance of the
terms, covenants and agreements hereof and of the Note, the Security Instrument
and each other document evidencing, securing, guaranteeing or otherwise relating
to the indebtedness evidenced by the Note (the Note, the Security Instrument and
such other documents, as each of the foregoing may from time to time be amended,
consolidated, renewed or replaced, being collectively referred to herein as the
“Loan Documents”).

NOW, THEREFORE, in consideration of the making of the loan evidenced by the Note
by Lender to Borrower and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Borrower does hereby
irrevocably, absolutely and unconditionally transfer, sell, assign, pledge and
convey to Lender, its successors and assigns, all of the right, title and
interest of Borrower in and to:

(a) any and all leases, licenses, rental agreements and occupancy agreements of
whatever form now or hereafter affecting all or any part of the Property and any
and all guarantees, extensions, renewals, replacements and modifications thereof
(collectively, the “Leases”); and

(b) all deposits (whether for security or otherwise), rents, issues, profits,
revenues, royalties, accounts, rights, benefits and income of every nature of
and from the Property, including, without limitation, minimum rents, additional
rents, termination payments, forfeited security deposits, liquidated damages
following an Event of Default (as defined in the Security Instrument) and all
proceeds payable under any policy of insurance covering loss of rents resulting
from untenantability due to destruction or damage to the Property, together with
the immediate and continuing right to collect and receive the same, whether now
due or hereafter becoming due, and together with all rights and claims of any
kind that Borrower may have against any tenant, lessee or licensee under the
Leases or against any other occupant of the Property, any award or other payment
which Borrower may hereafter become entitled to receive with respect to any of
the Leases as a result of or pursuant to any bankruptcy, insolvency or
reorganization or similar proceedings involving the tenants under such Leases,
and any and all payments made by or on behalf of any tenant of any part of the
Property in lieu of Rent (collectively, the “Rents”).

TO HAVE AND TO HOLD the same unto Lender, its successors and assigns.

IT IS AGREED that this Assignment is made upon the following terms, covenants
and conditions

1. Borrower represents, warrants and covenants to and for the benefit of Lender:
(a) that Borrower now is (or with respect to any Leases not yet in existence,
will be immediately upon the execution thereof) the absolute owner of the
landlord’s interest in the Leases, with full right and title to assign the same
and the Rents due or to become due thereunder; (b) that, other than this
Assignment and those assignments, if any, specifically permitted in the Security
Instrument, there are no outstanding assignments of the Leases or Rents;
(c) that no Rents have been anticipated, discounted, released, waived,
compromised or otherwise discharged, except for prepayment of rent of not more
than one (1) month prior to the accrual thereof; (d) that there are no material
defaults now existing under any of the Leases by the landlord or tenant, and
there exists no state of facts which, with the giving of notice or lapse of time
or both, would constitute a default under any of the Leases by the landlord or
tenant, except as disclosed in writing to Lender; (e) that Borrower has and
shall duly and punctually observe and perform all covenants, conditions and
agreements in the Leases on the part of the landlord to be observed and
performed thereunder; and (f) the Leases are in full force and effect and are
the valid and binding obligations of Borrower, and, to the knowledge of
Borrower, are the valid and binding obligations of the tenants thereto.

2. Notwithstanding that this instrument is a present, absolute and executed
assignment of the Rents and of the Leases and a present, absolute and executed
grant of the powers herein granted to Lender, Borrower is hereby permitted, and
is hereby granted a revocable license by Lender, to retain possession of the
Leases and to collect and retain the Rents unless and until there shall be an
Event of Default under this Assignment, the Security Instrument or the other
Loan Documents. In the event of such Event of Default, the aforementioned
license granted to Borrower shall automatically terminate without notice to
Borrower, and Lender may thereafter, without taking possession of the Property,
take possession of the Leases and collect the Rents. Further, from and after
such termination, Borrower shall be the agent of Lender in collection of the
Rents, and any Rents so collected by Borrower shall be held in trust by Borrower
for the sole and exclusive benefit of Lender, and Borrower shall, within one
(1) business day after receipt of any Rents, pay the same to Lender to be
applied by Lender as hereinafter set forth. Furthermore, from and after such
Event of Default and termination of the aforementioned license, Lender shall
have the right and authority, without any notice whatsoever to Borrower and
without regard to the adequacy of the security therefor, to: (a) manage and
operate the Property, with full power to employ agents to manage the same;
(b) demand, collect, receive and sue for the Rents, including those past due and
unpaid; and (c) do all acts relating to such management, operation, rental,
leasing, repair improvement and alteration of the Property as Lender in its sole
subjective judgment and discretion shall determine. Lender may apply the Rents
received by Lender from the Property, after deducting the costs of collection
thereof, including, without limitation, attorneys’ fees and a management fee for
any management agent so employed, against amounts expended for repairs, upkeep,
maintenance, service, fuel, utilities, taxes, assessments, insurance premiums
and such other expenses as Lender incurs in connection with the operation of the
Property and against interest, principal, required escrow deposits and other
sums which have or which may become due, from time to time, under the terms of
the Loan Documents, in such order or priority as to any of the items so
mentioned as Lender, in its sole subjective discretion, may determine.

3. Without limiting the rights granted hereinabove, in the event Borrower shall
fail to make any payment or to perform any act required under the terms hereof
and such failure shall not be cured within any applicable grace or cure period,
then Lender may, but shall not be obligated to, without prior notice to or
demand on Borrower, and without releasing Borrower from any obligation hereof,
make or perform the same in such manner and to such extent as Lender may deem
necessary to protect the security hereof, including specifically, without
limitation, appearing in and defending any action or proceeding purporting to
affect the security hereof or the rights or powers of Lender, performing or
discharging any obligation, covenant or agreement of Borrower under any of the
Leases, and, in exercising any of such powers, paying all necessary costs and
expenses, employing counsel and incurring and paying attorneys’ fees. Any sum
advanced or paid by Lender for any such purpose, including, without limitation,
attorneys’ fees, together with interest thereon at the Default Interest Rate (as
defined in the Note) from the date paid or advanced by Lender until repaid by
Borrower, shall immediately be due and payable to Lender by Borrower on demand
and shall be secured by the Security Instrument and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note.

4. This Assignment shall not operate to place responsibility for the control,
care, management or repair of the Property upon Lender, nor for the performance
of any of the terms and conditions of any of the Leases, nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
tenants or any other party or for any dangerous or defective condition of the
Property or for any negligence in the management, upkeep, repair or control of
the Property. Lender shall not be liable for any loss sustained by Borrower
resulting from Lender’s failure to let the Property or from any other act or
omission of Lender in managing the Property. This Assignment shall not be
construed as making Lender a mortgagee-in-possession. Lender is obligated to
account to Borrower only for such Rents as are actually collected or received by
Lender.

5. Borrower shall and does hereby indemnify and hold Lender harmless for, from
and against any and all liability, loss, claim, demand or damage which may or
might be incurred by reason of this Assignment, including, without limitation,
claims or demands for security deposits from tenants of space in the
Improvements deposited with Borrower, and from and against any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in any of the Leases. Should Lender
incur any liability by reason of this Assignment or in defense of any claim or
demand for loss or damage as provided above, the amount thereof, including,
without limitation, costs, expenses and attorneys’ fees, together with interest
thereon at the Default Interest Rate from the date paid or incurred by Lender
until repaid by Borrower, shall be immediately due and payable to Lender by
Borrower upon demand and shall be secured by the Security Instrument and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.

6. To the extent permitted by law, Borrower hereby irrevocably appoints Lender
as its attorney-in-fact which power of attorney is coupled with an interest by
virtue of this Assignment and is irrevocable so long as any sums are outstanding
under the loan evidenced by the Note to, from and after the occurrence of an
Event of Default by Borrower hereunder or under any of the other Loan Documents,
do, make or perform any act, right or privilege which Lender shall have under or
by virtue of this Assignment.

7. Borrower covenants and agrees that Borrower shall not, without the prior
written consent of Lender, further pledge, transfer, mortgage or otherwise
encumber or assign the Leases or future payments of Rents, except as otherwise
expressly permitted by the terms of the Security Instrument, or incur any
material indebtedness, liability or other obligation to any tenant, lessee or
licensee under the Leases, or permit any Lease to become subordinate to any lien
other than the lien of the Security Instrument.

8. Borrower covenants and agrees that Borrower shall, at its sole cost and
expense, appear in and defend any action or proceeding arising under, growing
out of, or in any manner connected with the Leases or the obligations, duties or
liabilities of the landlord or tenant thereunder, and if Borrower shall fail to
do so, Lender, at its option but without obligation, may do so. Borrower shall
pay on demand all costs and expenses, including, without limitation, attorneys’
fees, which Lender may incur in connection with Lender’s appearance, voluntary
or otherwise, in any such action or proceeding, together with interest thereon
at the Default Interest Rate from the date incurred by Lender until repaid by
Borrower.

9. At any time, Lender may, at its option, notify any tenants or other parties
of the existence of this Assignment. Borrower does hereby specifically
authorize, instruct and direct each and every present and future tenant, lessee
and licensee of the whole or any part of the Property to pay all unpaid and
future Rents to Lender upon receipt of demand from Lender to pay the same, and
Borrower hereby agrees that each such present and future tenant, lessee and
licensee may rely upon such written demand from Lender to so pay said Rents
without any inquiry into whether there exists an Event of Default hereunder or
under the other Loan Documents or whether Lender is otherwise entitled to said
Rents. Borrower hereby waives any right, claim or demand which Borrower may now
or hereafter have against any present or future tenant, lessee or licensee by
reason of such payment of Rents to Lender, and any such payment shall discharge
such tenant’s, lessee’s or licensee’s obligation to make such payment to
Borrower.

10. Lender may take or release any security for the indebtedness evidenced by
the Note, may release any party primarily or secondarily liable for the
indebtedness evidenced by the Note, may grant extensions, renewals or
indulgences with respect to the indebtedness evidenced by the Note and may apply
any other security therefor held by it to the satisfaction of any indebtedness
evidenced by the Note without prejudice to any of its rights hereunder or under
any of the Loan Documents.

11. The acceptance of this Assignment and the collection of the Rents as herein
provided shall be without prejudice to Lender. The exercise or failure to
exercise by Lender of the rights granted Lender in this Assignment, and the
collection of the Rents and the application thereof as herein provided, shall
not be considered a waiver by Lender of any Event of Default under the Loan
Documents or prevent foreclosure of any liens on the Property nor shall such
exercise make Lender liable under any of the Leases, Lender hereby expressly
reserving all of its rights and privileges under the Security Instrument and the
other Loan Documents as fully as though this Assignment had not been entered
into. The rights of Lender hereunder are cumulative and concurrent, may be
pursued separately, successively or together and may be exercised as often as
occasion therefor shall arise, it being agreed by Borrower that the exercise of
any one or more of the rights provided for herein shall not be construed as a
waiver of any of the other rights or remedies of Lender, at law or in equity or
otherwise, so long as any obligation under the Loan Documents remains
unsatisfied.

12. All rights of Lender hereunder shall inure to the benefit of its successors
and assigns, and shall pass to and may be exercised by any assignee of Lender.
All obligations of Borrower shall bind its successors and assigns and any
subsequent owner of the Property. Borrower hereby agrees that if Lender gives
notice to Borrower of an assignment of said rights, upon such notice the
liability of Borrower to the assignee of Lender shall be immediate and absolute.
Borrower will not set up any claim against Lender or any intervening assignee as
a defense, counterclaim or set-off to any action brought by Lender or any
intervening assignee for any amounts due hereunder or for possession of or the
exercise of rights with respect to the Leases or the Rents.

13. It shall be an Event of Default hereunder (a) if any representation or
warranty made herein by Borrower is determined by Lender to have been false or
misleading in any material respect at the time made, or (b) if Borrower violates
the provisions of paragraph 7 hereof, or (c) if any Event of Default under the
Security Instrument or any of the other Loan Documents shall occur.

14. If any provision under this Assignment or the application thereof to any
entity, person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Assignment and the application of the provisions
hereof to other entities, persons or circumstances shall not be affected thereby
and shall be enforced to the fullest extent permitted by law.

15. This Assignment may not be amended, modified or otherwise changed except by
a written instrument duly executed by Borrower and Lender.

16. This Assignment shall be in full force and effect continuously from the date
hereof to and until the Security Instrument shall be released of record, and the
release of the Security Instrument shall, for all purposes, automatically
terminate this Assignment and render this Assignment null and void and of no
effect whatsoever. This Assignment shall continue and remain in full force and
effect during any period of foreclosure with respect to the Property.

17. In case of a conflict between any provision of this Assignment and any
provision of the other Loan Documents, the provisions of the Note or the
Security Instrument, if such document shall be the conflicting other Loan
Document, shall prevail and be controlling.

18. All notices, demands, requests or other communications to be sent by one
party to the other hereunder or required by law shall be given and become
effective as provided in the Security Instrument.

19. THIS ASSIGNMENT SHALL BE EXCLUSIVELY GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS SITUATED, EXCEPT TO THE
EXTENT THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW,
IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING.

20. Borrower and Lender, to the full extent permitted by law, hereby knowingly,
intentionally and voluntarily, with and upon the advice of competent counsel,
waive, relinquish and forever forego the right to a trial by jury in any action
or proceeding based upon, arising out of, or in any way relating to the debt or
any conduct, act or omission of Lender or Borrower, or any of their directors,
officers, partners, members, employees, agents or attorneys, or any other
persons affiliated with Lender or Borrower in each of the foregoing cases,
whether sounding in contract, tort or otherwise.

21. This Assignment may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Assignment identical in form hereto
but having attached to it one or more additional signature pages.

22. In addition to, but not in lieu of, any other rights hereunder, Lender shall
have the right to institute suit and obtain a protective or mandatory injunction
against Borrower to prevent a breach or Event of Default, or to enforce the
observance, of the agreements, covenants, terms and conditions contained herein.

23. Lender may sell, transfer and deliver the Note and the Loan Documents to one
or more investors in the secondary mortgage market. In connection with such
sale, Lender may retain or assign responsibility for servicing the loan
evidenced by the Note or may delegate some or all of such responsibility and/or
obligations to a servicer, including, but not limited to, any subservicer or
master servicer, on behalf of the investors. All references to Lender herein
shall refer to and include, without limitation, any such servicer, to the extent
applicable.

24. Lender shall, as a matter of absolute right, be entitled, upon application
to a court of applicable jurisdiction, and without notice to Borrower, to the
appointment of a receiver to obtain and secure the rights of Lender hereunder
and the benefits intended to be provided to Lender hereunder.

25. Notwithstanding anything to the contrary contained in this Assignment, the
liability of Borrower and its officers, directors, general partners, managers,
members and principals for the indebtedness secured hereby and for the
performance of the other agreements, covenants and obligations contained herein
and in the Loan Documents shall be limited as set forth in the Note.

[The Remainder of the Page is Intentionally Blank]

2

IN WITNESS WHEREOF, Borrower has executed this Assignment as of the day and year
first written above.

BORROWER:

NNN HEALTHCARE/OFFICE REIT THUNDERBIRD
MEDICAL, LLC, a Delaware limited liability company

                                 
 
  By:   NNN Healthcare/Office REIT Holdings, L.P.,
                    a Delaware limited partnership,
       
 
          its Sole Member
               
 
          By:   NNN Healthcare/Office REIT, Inc.,

 
                  a Maryland corporation,
       
 
                  its General Partner
       
 
                  By:
  /s/ Shannon K.S. Johnson
 
                  Name:
  Shannon K.S. Johnson

 
                  Title:
  Chief Financial Officer

STATE OF CALIFORNIA
    )                          
 
  )SS.                        
COUNTY OF ORANGE
    )                          

The foregoing instrument was acknowledged before me this 6th day of June, 2007,
by Shannon
K.S. Johnson the Chief Financial Officer of NNN Healthcare/Office REIT, Inc., a
Maryland corporation, the General Partner of NNN Healthcare/Office REIT
Holdings, L.P., a Delaware limited partnership, the Sole Member of NNN
HEALTHCARE/OFFICE REIT THUNDERBIRD MEDICAL, LLC, a Delaware limited liability
company, and said acknowledgement was on behalf of said limited liability
company.

[NOTARIAL SEAL]

/s/ J. Hu



    (Signature of person taking acknowledgment)

(Title or rank) Notary Public
(Serial number) 1610142

3